Citation Nr: 0632233	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a waiver of the recovery of an overpayment 
of improved pension benefits in the amount of $2,651.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied service connection for right 
ear hearing loss and tinnitus.  

In a February 2004 decision, the Committee on Waivers and 
Compromises (Committee) of the RO determined that the veteran 
was not entitled to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $2,651.  A notice 
of disagreement was received in February 2004.  

The issue of entitlement to a waiver of the recovery of an 
overpayment of improved pension benefits in the amount of 
$2,651 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss is not attributable to service nor 
was it manifest within one year of separation.

2.  The record does not reflect a current diagnosis of 
tinnitus.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).  

2.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in May 2002 was sent to the claimant.  
Thereafter, another VCAA letter was sent in March 2004.  The 
VCAA letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in November 2003.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board additionally notes that evidence has been submitted 
to the veteran which was sent to the Board without RO review.  
The evidence is mostly duplicative with one new private 
audiogram dated in April 1997.  The veteran reported that it 
was his personal opinion that his hearing loss was due to 
exposure to aircraft noises.  However, the audiogram report 
does not reflect any medical opinion regarding the etiology 
of right ear hearing loss.  The report indicated that 
tinnitus was not present.  As set forth in detail below, the 
determinative question of whether service connection is 
warranted for right ear hearing loss was based on medical 
opinions regarding the etiology thereof as hearing loss 
disability is conceded.  This audiogram provides no medical 
opinion.  The question of whether service connection is 
warranted for tinnitus turns on whether the veteran has 
tinnitus.  This report confirms that he does not.  Thus, this 
evidence is cumulative of that already of record.  Therefore, 
there is no prejudice in not referring this case back to the 
RO since, in the circumstances of this case, a remand would 
serve no useful purpose for the issues being decided.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, sensorineural hearing loss will be presumed to 
have been incurred in or aggravated by service if it had 
become manifest to a degree of 10 percent or more within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Hearing loss disability is defined by regulation. For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

On entrance into service on the October 1963 audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-10 (0)
-5 (5)

5 (10)
LEFT
0 (15)
-10 (0)
-10 (0)

5 (10)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

In August 1966, it was noted that the veteran had noise 
exposure while on the flight line.  It was indicated that ear 
protection was used.  On the audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-10 (0)
0 (10)
0 (5)
LEFT
5 (20)
0 (10)
-10 (0)
5 (15)
5 (10)

In April 1967, it was noted that the veteran had noise 
exposure while on the flight line.  It was indicated that ear 
protection was used.  On the audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-10 (0)
-10 (0)
5 (15)
0 (5)
LEFT
-5 (10)
-5 (5)
-10 (0)
10 (0)
5 (10)

In September 1967, on audiological evaluation at separation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
-10 (0)
0 (5)
LEFT
0 (15)
-10 (0)
-10 (0)
-10 (0)
0 (5)

Thereafter, the veteran underwent audiological evaluations 
while in the National Guard.  

In January 1974, on audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
15
15
LEFT
25
10
5
15
15

In sum, during service, on entrance, the veteran's hearing 
was within normal limits and remained within normal limits 
throughout service.  The veteran did not have bilateral 
hearing loss within the meaning of 38 C.F.R. § 3.385.  The 
veteran did not have bilateral hearing loss within the 
meaning of 38 C.F.R. § 3.385 while in the National Guard.  

Post-service, in August 1988, the veteran was seen by a 
private physician.  This physician performed an audiogram and 
concluded that the veteran had hearing problems with his 
ears.  It was noted that the veteran used to work around 
noise.  

VA records show that in July 2001, the veteran complained of 
having a decrease in his right ear hearing ability which had 
occurred for years.  The diagnosis was hearing loss.  

In September 2003, a private audiologist indicated that the 
veteran was seen for a hearing evaluation.  The veteran's 
chief complaint was difficulty understanding words and 
fluctuating ringing in the right ear.  The veteran reported a 
history of significant noise exposure while in the military 
in the Air Force.  The veteran indicated that he spent most 
of his time on the flight line.  Hearing testing revealed a 
profound mixed loss of hearing sensitivity for the right ear 
and a mild loss of hearing sensitivity for the left hear.  
Speech reception thresholds were established at 75 decibels 
for the right ear and 25 decibels for the left ear.  Speech 
discrimination scores were 80 percent at 95 decibels for the 
right ear and 96 percent at 65 decibels for the left ear.  
The diagnosis was a profound mixed hearing loss with tinnitus 
in the right ear and a mild hearing loss for the left ear.  
After reviewing the service records and noting potential 
noise levels, the examiner opined that it was as likely as 
not that the veteran's hearing loss and tinnitus were the 
result of noise exposure while serving in the military.  

In November 2003, the veteran was afforded a VA audiological 
evaluation.  The examiner reported that he was an aircraft 
mechanic during service.  Post-service, he worked for a 
trailer manufacturing company building cabinets and also 
worked as an aircraft mechanic for 4-5 years and used ear 
protection during that time.  He also worked as a backhoe 
operator and for a plumbing outfit.  He did not use ear 
protection then.  Thereafter, he worked as an automobile 
mechanic.  He did not use ear protection at that time.  He 
then worked as a truck mechanic and did not use hearing 
protection.  He related that he had noticed a hearing loss in 
his right ear for a long time.  The veteran related that he 
used to having ringing in his ears, but had not had this 
ringing since he obtained a hearing aid two years ago.  On 
the authorized audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
90
45
80
95
LEFT
30
20
10
25
25

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 96 percent in the left ear.  
It was noted that tinnitus had been intermittent in the past, 
but was no longer a problem.  The examiner opined that the 
veteran had a moderate to profound mixed hearing loss with a 
large conductive component in the right ear.  In the left 
ear, he had normal hearing from 1,000 through 4,000 Hertz 
with a mild conductive hearing loss from 250-500 Hertz and 
from 6,000-8,000 Hertz.  

The examiner indicated that he had read the claims file.  
There were numerous hearing tests, dated from October 1963.  
The examiner addressed each test.  The examiner noted that 
the private audiological evaluation in the 1980's was the 
first time that hearing loss was demonstrated.  The examiner 
opined that the veteran's current hearing loss disability was 
not related to service.  The veteran had normal hearing loss 
when he separated in October 1967.  His hearing was normal 
during National Guard service.  In the 1980's, hearing loss 
disability was shown and had worsened through 2003.  The 
examiner noted that the veteran related that he had been 
thrown from horses numerous times and had hit his head when 
he was hit by a horse.  The veteran had an unusually shaped 
hearing loss, inverted V, which was primarily a mixed hearing 
loss with a large conductive component.  The examiner opined 
that this type of hearing loss was more consistent with 
physical trauma like being thrown from a horse and was 
definitely not service-connected hearing loss.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that while the veteran is competent to report that his 
hearing ability has decreased, does not have medical 
expertise to attribute any decrease to service or to state 
that he had hearing loss disability within the meaning of 
38 C.F.R. § 3.385 in service or within one year thereof.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

In sum, hearing loss disability within the meaning of 
38 C.F.R. § 3.385 is not shown during service or within one 
year of separation.  In the 1980's, competent medical 
evidence establishes that the veteran had hearing loss 
disability which has continued and worsened.  There are two 
medical opinions regarding the etiology of that hearing loss.  

The private audiologist noted the veteran's history of noise 
exposure during service.  The audiologist did not address 
post-service noise exposure.  The audiologist did not address 
the specific inservice audiograms.  Current diagnoses were a 
profound mixed hearing loss with tinnitus in the right ear 
and a mild hearing loss for the left ear.  The examiner 
opined that it was as likely as not that the veteran's 
hearing loss and tinnitus were the result of noise exposure 
while serving in the military.  

The VA examiner reviewed the veteran's claims file.  The 
veteran's inservice audiograms were individually addressed.  
The veteran's inservice and post-service noise exposure was 
addressed.  The gap in time between service separation and 
initial diagnosis of hearing loss disability was addressed.  
Current diagnosis was a moderate to profound mixed hearing 
loss with a large conductive component in the right ear and 
in the left ear, normal hearing from 1,000 through 4,000 
Hertz with a mild conductive hearing loss from 250-500 Hertz 
and from 6,000-8,000 Hertz.  It was noted that tinnitus was 
no longer present.  The examiner opined that current hearing 
loss disability was definitely not service-related.  He 
explained why the hearing loss disability was most likely 
related to physical trauma and noted that the veteran had 
experienced such trauma.  

There are two competent medical opinions.  The Board must 
weigh the credibility and probative value of the medical 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The private audiologist did not address all of the veteran's 
history in this case, to include each audiogram and post-
service noise exposure.  Conversely, the VA examiner 
addressed all of these factors.  The Board attaches 
significant probative value to the VA opinion as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  Thus, in sum, the more probative opinion is 
that of the VA examiner.  

The veteran indicated that he suffered physical trauma from 
being thrown by a horse prior to service and that he did not 
have hearing loss disability on entrance.  The veteran is 
capable to state when he was thrown by a horse.  The evidence 
does not show hearing loss disability on entrance.  However, 
the examiner is competent to attribute current hearing loss 
disability to that event, even if it did not manifest until 
some time after the occurrence of that event.  Neither the 
Board nor the veteran can substitute medical judgment for the 
VA examiner's medical judgment.  See Colvin.  Significantly, 
as noted, after reviewing all pertinent factors, the examiner 
opined that the veteran's hearing loss disability was not 
related to service and that he did not have tinnitus.  

In sum, the competent and most probative evidence does not 
establish that hearing loss disability or disease began in 
service or within one year of separation.  Rather, hearing 
loss disability was first demonstrated in the 1980's, many 
years after the veteran served.  The most probative evidence 
established that current hearing loss disability is not 
service-related.  Since only right ear hearing loss was 
denied by the RO, only right ear hearing loss is subject to 
this appeal.  Accordingly, service connection for right ear 
hearing loss is not warranted.  

With regard to tinnitus, the record indicates that the 
veteran no longer has this disorder.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  With no 
current diagnosis, the veteran's claim must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

As noted in the introductory portion of this decision, the 
veteran has submitted a notice of disagreement as to the 
issue of entitlement to a waiver of the recovery of an 
overpayment of improved pension benefits in the amount of 
$2,651. 

As such, a statement of the case must be issued.  

The failure to issue a statement of the case is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999).  



Accordingly, this matter is REMANDED for the following 
actions:

The veteran should be sent a statement of the 
case as to the issues of entitlement to a 
waiver of the recovery of an overpayment of 
improved pension benefits in the amount of 
$2,651 in accordance with 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.29, 19.30.  If the 
veteran perfects his appeal by submitting a 
timely and adequate substantive appeal on 
this issue, then the claim should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


